Exhibit 10.1

 

SIGMATRON INTERNATIONAL, INC.

﻿

2019 EMPLOYEE STOCK OPTION PLAN

﻿

1.    Purpose, Effective Date and Duration.

(a)    Purpose.  The purpose of this Plan is to enable the Company and any of
its subsidiaries (within the meaning of Section 424(f) of the Code) to attract
and retain as employees people of initiative and ability, and to provide
additional incentives to employees.

(b)    Effective Date.  The Plan shall become effective on September 13, 2019. 
However, no Option granted under the Plan shall become exercisable until the
Plan is approved by the affirmative vote of the holders of a majority of the
Shares present at, or represented and entitled to vote at, a stockholders
meeting duly held in accordance with the applicable laws of the state of
Delaware, and any awards under the Plan prior to such approval shall be
conditioned on and subject to such approval.  Subject to this limitation and
Paragraph 6, Options may be granted at any time after the Effective Date and
before termination of the Plan.

(c)    Duration.  Unless terminated earlier, the Plan shall continue in effect
until all Shares available for issuance under the Plan have been issued.  The
Board of Directors may suspend or terminate the Plan at any time except with
respect to Options then outstanding under the Plan.  Termination shall not
affect any outstanding Options.

2.    Definitions.  Unless the context otherwise requires, the following defined
terms (together with other capitalized terms defined elsewhere in this Plan)
will govern the construction of this Plan, and of any Option Agreements, entered
into pursuant to this Plan:

(a)    “1934 Act” means of the Securities Exchange Act of 1934.

(b)    “Board of Directors” means the board of directors of the Company.

(c)    “Code” means the Internal Revenue Code of 1986, as amended (references
herein to Sections of the Code are intended to refer to Sections of the Code as
enacted at the time of the Plan’s adoption by the Board and as subsequently
amended, or to any substantially similar successor provisions of the Code
resulting from recodification, renumbering or otherwise).

(d)    “Committee” means the committee appointed by the Board of Directors to
administer the Plan in accordance with Paragraph 4.  

(e)    “Company” means SigmaTron International, Inc., a Delaware corporation and
its successor(s).

(f)    “Corporate Transaction” means the occurrence of any of the following
events:

(i)    any consolidation, merger, plan of exchange, or transaction





1



--------------------------------------------------------------------------------

 

involving the Company (“Merger”) in which the Company is not the continuing or
surviving corporation or pursuant to which the Shares would be converted into
cash, securities or other property, other than a Merger involving the Company in
which the holders of the Shares immediately prior to the Merger have the same
proportionate ownership of common stock of the surviving corporation after the
Merger, or

(ii)    any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company or the adoption of any plan or proposal for the liquidation or
dissolution of the Company, or

(iii)    a “person” within the meaning of Section 13(d) of the 1934 Act (other
than the Company) becomes the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, in one or more transactions, of shares of
common stock of the Company representing 50% or more of the total number of
votes that may be cast by all stockholders of the Company voting as a single
class, or the first day on which shares of the Company’s common stock are
purchased pursuant to a tender offer or exchange offer.

(g)    “Covered Employee” means a covered employee as defined in Treasury
Regulation Section 1.162-27(c)(2).

(h)    “Disability” means a permanent and total disability described in Sections
22(e)(3) and 422(c)(6) of the Code.

(i)    “Effective Date” means September 13, 2019, the date of the adoption of
the Plan by the Board of Directors of the Company.

(j)    “Fair Market Value” means the closing price of the Shares as reported in
the Nasdaq listing in The Wall Street Journal, or such other reported value of
the Shares as shall be specified by the Committee, on the day preceding the
relevant date, or if such day is not a trading day, then on the immediately
preceding trading day.

(k)    “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, of the Optionee.

(l)    “For Cause” means any termination of an Optionee’s employment with the
Company due to (i) conviction of a felony; (ii) Optionee’s refusal, after at
least 30 days advance written notice from the Board of Directors, to carry out a
direct order of the Board of Directors (other than an order to relocate Optionee
more than 25 miles from his place of employment); or (iii) a finding by the
Board of Directors that Optionee has defrauded the Company or any affiliate of
the Company.





2

 

--------------------------------------------------------------------------------

 



(m)    “Insider” means an officer or a director of the Company or any other
person whose transactions in Shares are subject to Section 16 of the 1934 Act.

(n)    “ISO” or “Incentive Stock Option” means an option which qualifies as an
“incentive stock option” as defined under Section 422 of the Code.

(o)     “NSO” or “Non-statutory Stock Option” means any Option granted under
this Plan whether designated by the Committee as a “non qualified stock option,”
a “non statutory stock option” or otherwise, other than an Option designated by
the Committee as an ISO.  The term “NSO” also includes any Option designated by
the Committee as an ISO but which, for any reason, fails to qualify as an ISO
pursuant to Section 422 of the Code and the rules and regulations thereunder.

(p)    “Option” means a right to purchase Shares, subject to adjustments as
provided herein, pursuant to the terms and conditions of the Plan.  Reference to
“Option” in the Plan means all vested and non-vested Options unless otherwise
specifically stated.

(q)    “Optionee” means an individual that has been granted an Option by the
Company.

(r)    “Option Agreement” means the agreement described in Subparagraph 6(a)
that sets forth the terms and conditions of an Option grant.  Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(s)    “Option Price” means with respect to each Option grant, and subject to
the terms of the Plan, the price at which the Option may be exercised as
determined by the Committee which shall not be less than the Fair Market Value
of the Shares as of the date of grant.

(t)    “Permitted Transferee” means a Family Member, any person sharing the
Optionee’s household (other than as a tenant or employee), or a trust or other
entity in which Family Members and the Optionee have more than fifty percent
(50%) of the beneficial or voting interests.

(u)    “Plan” means the SigmaTron International, Inc. 2019 Employee Stock Option
Plan.

(v)    “Shares” means shares of the Company’s $0.01 par value common stock.

3.    Shares Subject to the Plan.  Subject to adjustment as provided below and
in Paragraph 7, the total number of Shares that may be issued under the Plan
shall not exceed one hundred fifty thousand (150,000) Shares.  All such Shares
may be issued as ISO’s or NSO’s.  If an Option granted under the Plan expires,
terminates or is canceled, the unissued Shares subject to such Option shall
again be available under the Plan. 

4.    Administration.  The Plan shall be administered by the Committee.  The
Committee shall be appointed by the Board of Directors, shall be not less than
two members and shall be comprised solely of Non-employee Directors, as defined
by Rule 16b-3(b)(3)(i) of 1934 Act, or any successor definition adopted by the
Securities and Exchange Commission, and who shall each



3

 

--------------------------------------------------------------------------------

 

also qualify as an Outside Director for purposes of Section 162(m) of the Code
and as an Independent Director under rules promulgated by Nasdaq.  The Committee
shall determine and designate from time to time the employees to whom awards
shall be made, the amount of the awards and the other terms and conditions of
the awards, except that only the Board of Directors may amend, suspend or
terminate the Plan as provided in Paragraphs 1 and 12.  Subject to the
provisions of the Plan, the Committee may from time to time adopt and amend
rules and regulations relating to administration of the Plan, advance the lapse
of any waiting period, accelerate any exercise date, waive or modify any
restriction applicable to Shares (except those restrictions imposed by law) and
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan.  The interpretation and
construction by the Committee of the provisions of the Plan, any Option granted
under the Plan and any related agreement shall be final except as otherwise
determined by the Board of Directors.  The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such
expediency.  No member of the Board of Directors or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Option granted under the Plan.

5.    Eligibility.    Awards may be made only to employees, including employees
who are officers or directors, of the Company or a subsidiary thereof; provided,
however, no member of the Committee shall be eligible for selection as a person
to whom awards may be made.  With respect to ISO’s only, an individual who has
been on leave of absence for greater than 90 days shall not be considered an
employee unless re-employment is guaranteed by law or contract.  The Committee
shall select the employees to whom awards shall be made.  The Committee shall
specify the action taken with respect to each employee to whom an award is made
under the Plan.  At the discretion of the Committee, an employee may be given an
election to surrender an award in exchange for the grant of a new award.  The
number of Shares subject to Options granted in a fiscal year to each Covered
Employee shall not exceed 100,000 Shares for any fiscal year in which such
person serves as a Covered Employee.

6.    Option Grant.

(a)    Grant.  The Committee has the authority and discretion to grant Options
under the Plan.  With respect to each Option grant, and subject to the terms of
the Plan, the Committee shall determine the number of Shares subject to the
Option, the Option Price, the period of the Option, and the time or times at
which the Option may be exercised.  Options shall be evidenced by written Option
Agreements, the form of which shall be approved by the Committee, which shall,
among other things (i) designate the Option as either an ISO or NSO; (ii)
specify the number of Shares covered by the Option; (iii) specify the Option
Price for the Shares subject to the Option; (iv) specify the Option period
determined in accordance with this Paragraph 6; (v) set forth specifically or
incorporate by reference the applicable provisions of the Plan; and (vi) contain
such other terms and conditions consistent with the Plan, including without
limitation, conditioning the grant upon the receipt of an agreement by the
Optionee not to compete with the Company, as the Committee may, in its
discretion, prescribe.  In addition, the Committee may provide for any further
restrictions or provisions in the Option which it deems appropriate. Subject to
the conditions of, and within the limitations prescribed in, Paragraph 12, the
Committee may cancel, modify, extend or renew outstanding Options, provided,
however, that no such action shall reduce



4

 

--------------------------------------------------------------------------------

 

the Option Price to an amount less than the Fair Market Value of Shares subject
to the Option on the date of grant and provided further that no such action
shall cause any feature for the deferral of compensation as such term is defined
under Treas. Reg. Sec. 1.409A-1(b)(5)(i)(A)(3) to be added to an Option or cause
an Option or the Plan to be subject to Section 409A of the
Code.  Notwithstanding the foregoing, no modification will, without the prior
written consent of the Optionee, alter, impair or waive any rights or
obligations associated with any Option earlier granted under the Plan.  All
Options shall meet the requirements of this Paragraph 6, provided, however, that
only ISO’s are subject to Subparagraphs 6(b) and 6(f)(i) and only NSO’s are
subject to Subparagraphs 6(d) and 6(f)(ii).

(b)    Incentive Stock Options.  ISOs shall be subject to the following terms
and conditions (references in this Subparagraph 6(b) to “employee” shall not
include advisors or consultants; only common law employees may receive ISOs):

(i)    ISOs may be granted under the Plan to an employee who owns (or is deemed
to own pursuant to Section 424(d) of the Code) Shares possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any of its subsidiaries only if the Option Price is at least 110
percent of the Fair Market Value of the Shares subject to the Option on the date
the Option is granted and the Option by its terms is not exercisable after the
expiration of five (5) years from the date it is granted.

(ii)    Subject to Subparagraphs 6(b)(i) and 6(c), ISOs granted under the Plan
shall continue in effect for the period fixed by the Committee, except than no
ISO shall be exercisable after the expiration of ten (10) years from the date it
is granted.

(iii)    The Option Price per Share shall be determined by the Committee at the
time of grant.  Subject to Subparagraph 6(b)(i), the Option Price shall not be
less than 100 percent of the Fair Market Value of the Shares subject to the ISO
on the date the Option is granted.

(iv)    No ISO shall be granted on or after the tenth anniversary of the
Effective Date of the Plan.





5

 

--------------------------------------------------------------------------------

 



(v)    No ISO shall provide any person with a right to purchase Shares to the
extent that such right first becomes exercisable during a prescribed calendar
year and the sum of (A) the Fair Market Value (determined as of the date of
grant) of the Shares subject to such ISO which first become available for
purchase during such calendar year plus (B) the Fair Market Value (determined as
of the date of grant) of all Shares subject to ISOs previously granted to such
person under all plans of the Company first become available for purchase during
such calendar year exceeds $100,000.  If the Code is amended to provide for a
different limitation from that set forth in this Subparagraph, such different
limitation shall be deemed incorporated herein effective as of the effective
date of such amendment and with respect to such Options as required or permitted
by such amendment to the Code.

(vi)    Without written notice to the Committee, an Optionee may not dispose of
Shares acquired pursuant to the exercise of an ISO until after the later of (A)
the second anniversary of the date on which the ISO was granted, or (B) the
first anniversary of the date on which the Shares were acquired.  An Optionee
shall make appropriate arrangements with the Company for any taxes which the
Company is obligated to collect in connection with any disposition of Shares
acquired pursuant to the exercise of an ISO, including any federal, state or
local withholding taxes.

(vii)    Should Section 422 of the Code be amended during the term of the Plan,
the Committee may modify the Plan consistently with such amendment.

(viii)    An ISO granted under this Plan is not transferable by the Optionee
except by will or the laws of descent and distribution and, during the lifetime
of the Optionee, an ISO is exercisable only by the Optionee. 

(c)    Exercise of Options.  Except as provided in Subparagraph 6(f), no Option
granted under the Plan to an employee may be exercised unless at the time of
such exercise the Optionee is employed by the Company and shall have been so
employed continuously since the date such Option was granted.  Absence on leave
or on account of illness or disability under rules established by the Committee
shall not, however, be deemed an interruption of employment for this
purpose.  Except as provided in this Subparagraph and Subparagraphs 6(f), 7 and
8, Options granted under the Plan may be exercised from time to time over the
period stated in each Option in such amounts and at such times as shall be
prescribed by the Committee, provided that Options shall not be exercised for
fractional shares, and the election to exercise an Option shall be made in
accordance with applicable federal and state laws and regulations.  Unless
otherwise determined by the Committee, if the Optionee does not exercise an
Option in any one year with respect to the full number of Shares to which the
Optionee is entitled in that year, the Optionee’s rights shall be cumulative and
the Optionee may purchase those Shares in any subsequent year during the term of
the Option.  No Option shall be exercisable after the expiration of ten (10)
years from the date it is granted.





6

 

--------------------------------------------------------------------------------

 



(d)    Transferability.  The Committee shall retain the authority and discretion
to permit an NSO to be transferable as long as such transfers are made only to a
Permitted Transferee; provided that (i) such transfer is a bona fide gift and
accordingly, the Optionee receives no value for the transfer, as provided in the
instructions to SEC Form S-8, (ii) that the NSOs transferred continue to be
subject to the same terms and conditions that were applicable to the NSOs
immediately prior to the transfer, and (iii) that the NSOs may not be otherwise
or subsequently sold, pledged, assigned or transferred in any manner except by
will or the laws of descent or distribution or pursuant to a domestic relations
order.  In the event of the Optionee’s death, the NSO may be exercised only by a
person who acquired the right to exercise it by reason of the death of the
Optionee.  Neither the Optionee, any Permitted Transferee, nor any person who
acquires the right to exercise the NSO by reason of the death of the Optionee
will be deemed to be a holder of any Shares subject to the NSO unless and until
certificates for those Shares are issued to such person.  A Permitted Transferee
may not subsequently transfer an NSO.  The designation of a beneficiary shall
not constitute a transfer.

(e)    Vesting.  Options granted under the Plan shall vest according to such
schedule as the Committee may prescribe at the time of grant, which may include
full and immediate vesting. 

(f)    Termination of Employment or Death.

(i)    With respect to ISOs:

(A)    If the employment of an employee is terminated for any reason other than
Disability or death, any then outstanding Options held by such employee to the
extent vested at termination of employment shall be exercisable, in accordance
with the provisions of the Option agreement, by such employee at any time prior
to the expiration date of such Option or within three (3) months after the date
of termination of employment, whichever is the shorter period.

(B)    Unless the Committee determines otherwise, if the employee’s employment
is terminated because of a Disability, any then outstanding Options held by such
employee to the extent vested at termination of employment shall be exercisable,
in accordance with the provisions of the Option Agreement, by such employee at
any time prior to the expiration date of such Option or within one year after
the date of termination of employment, whichever is the shorter period.

(C)    If the employee dies while employed by the Company, any then outstanding
Options held by such employee to the extent vested on the date of death shall be
exercisable, in accordance with the provisions of the Option Agreement, by the
duly appointed representative of the employee’s estate at any time prior to the
expiration date of such Option or within one year after the date of death,
whichever is the shorter period. 

(D)    If a termination under Subparagraph 6(f)(i)(B) or (C) occurs, any
unvested portion of the Option held by the employee shall become vested,
provided that the aggregate value of Shares with respect to which any ISO first
becomes



7

 

--------------------------------------------------------------------------------

 

exercisable in the calendar year of the termination of employment does not
exceed $100,000.  If the value of Shares which become fully vested under an ISO
exceed $100,000, such excess shall be treated as stock subject to an NSO.  For
purposes of the $100,000 limitation, the Fair Market Value of the Shares on the
date the ISO was granted shall be used in determining the value of the Shares. 
If the Code is amended to provide for a limitation different from the one set
forth in this Paragraph, such different limitation shall be deemed incorporated
herein effective as of the effective date of such amendment and with respect to
such Options as required or permitted by such amendment to the Code.

(ii)    With respect to NSOs:

(A)    If the employment of an Optionee is terminated For Cause,  then the
unvested portion of any then outstanding Options held by such Optionee shall be
immediately canceled and the unexercised vested portion of any then outstanding
Options held by such Optionee shall be exercisable (to the extent then
exercisable in accordance with the provisions of the Option Agreement), by the
Optionee or Permitted Transferee at any time prior to the expiration date or
within three months after the date of termination of employment, whichever is
the shorter period.

(B)    If the employment of an Optionee is terminated by the Company, but such
termination is not For Cause, then the unvested portion of any then outstanding
Options held by such Optionee shall be immediately canceled and the vested
portion of any then outstanding Options held by such Optionee shall continue in
effect after the Optionee’s termination of employment under the terms of the
Option Agreement.  This Subparagraph shall also apply to an Optionee who
voluntarily terminates employment with the Company.

(C)    If the employment of Optionee is terminated because of the death or
Disability, then the unvested portion of any then outstanding Options held by
such Optionee shall be immediately vested and the unexercised vested portion of
any then outstanding Options held by such Optionee at the time of death or
Disability shall be exercisable in full (including the portion which, but for
this provision, would not be exercisable),  by the Optionee, the Permitted
Transferee or if the Optionee is deceased,  by the person or persons entitled to
do so under the will of the Optionee, or if the Optionee shall fail to make
testamentary disposition of the Option or shall die intestate, by the legal
representative of the Optionee, at any time prior to the expiration date of such
Option.

(iii)    For all Options issued hereunder, to the extent that the Option of any
deceased Optionee or any Optionee whose employment terminates is not exercised
within the applicable period, all further rights to purchase Shares pursuant to
such Option shall cease and terminate.





8

 

--------------------------------------------------------------------------------

 



﻿

(g)    Purchase of Shares.  Unless the Committee determines otherwise, Shares
may be acquired pursuant to an Option granted under the Plan only upon receipt
by the Company of notice in writing from the Optionee of the Optionee’s
intention to exercise, specifying the number of Options the Optionee desires to
exercise and the date on which the Optionee desires to complete the transaction,
and such other documentation as may be required by the Company.  Unless the
Committee determines otherwise, on or before the date specified for completion
of the purchase of Shares pursuant to an Option, the Optionee must have paid the
Company the full purchase price of such Shares in cash or by check, or, with the
consent of the Committee, in whole or in part, by a cashless exercise as
described below.  The Optionee may tender Shares only if the Optionee has not
acquired any Shares (including the Shares being tendered), other than in an
acquisition exempt from Section 16(b) of the 1934 Act and rules and regulations
promulgated thereunder, for a period of at least six months prior to the tender.
The value of the Shares provided in payment of the Option Price shall be deemed
to be the Fair Market Value of the Shares on the date of exercise of the
Option.  No Shares shall be issued until full payment therefor has been
made.  No Shares shall be delivered pursuant to the exercise of any Option, in
whole or in part, until the Shares are qualified for delivery under such
securities laws and regulations as may be deemed by the Committee to be
applicable thereto, and such Shares are listed on each securities exchange on
which Shares may then be listed.  If the Company is required to withhold on
account of any present or future tax imposed as a result of an exercise, the
Committee shall have the sole discretion to determine whether such withholding
shall be satisfied by a cash payment from Optionee or by withholding Shares
having a Fair Market Value equal to the amount of the required withholding. 
(The value of shares shall be determined using the Fair Market Value of the
Shares on the date the amount of withholding is determined.)  However, no such
withholding of Shares shall occur until the Company has been subject to the
requirements of Section 13(a) of the 1934 Act for at least one year prior to the
exercise of the Option, and the Company regularly releases its quarterly and
annual summary statements of sales and earnings for publication.  An exercise
may, if permitted under applicable law, include a cashless exercise if the
Options are tendered to a securities broker selected by an Optionee, and
pursuant to an arrangement between the Optionee and such broker, the Options
are exchanged for the number of Shares the Fair Market Value of which is equal
to the aggregate difference between the Option Price and the Fair Market Value
of the Options so tendered.

7.    Changes in Capital Structure.  If any change is made in the Shares subject
to the Plan or subject to the Options granted under the Plan (through
reorganization, merger, consolidation, plan of exchange, recapitalization,
reclassification, stock split, combination of shares or dividend payable in
Shares or otherwise), adjustments as it deems appropriate shall be made by the
Committee in the number and kind of Shares available for awards under the Plan,
provided that this Paragraph 7 shall not apply with respect to transactions
referred to in Paragraph 8.  In addition, the Committee shall make such
adjustments as it deems appropriate in the number and kind of Shares as to which
outstanding Options, or portions thereof then unexercised, shall be exercisable
and/or the Option price, to the end that the Optionee’s proportionate interest
is maintained as before the occurrence of such event.  The Committee may also
require that any securities issued in respect of or in exchange for Shares
issued hereunder that are subject to restrictions be subject to similar
restrictions.  Notwithstanding the foregoing, the Committee shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional



9

 

--------------------------------------------------------------------------------

 

shares, and any fractional shares resulting from any adjustment may be
disregarded or provided for in any manner determined by the Committee.  Any such
adjustments made by the Committee shall be conclusive.  Any such adjustments
shall be made in such a manner so as to avoid application of Code Section 409A
to any affected Option(s) or the Plan.

8.    Special Acceleration in Certain Events.

(a)    Notwithstanding any other provisions of the Plan, upon the occurrence of
a Corporate Transaction,  all Options shall vest and become fully exercisable as
to all of the Shares subject to the Options as of the date thirty (30) days
prior to the date of the Corporate Transaction.  The exercise or vesting of any
Option and any Shares acquired upon the exercise thereof that was permissible
solely by reason of this Paragraph 8 shall be conditioned upon the consummation
of the Corporate Transaction.  Any Options that are not exercised as of the date
of the Corporate Transaction shall terminate and cease to be outstanding
effective as of the date of the Corporate Transaction.

(b)    Other than upon the occurrence of a Corporate Transaction, the Committee
shall have the authority at any time or from time to time to accelerate the
vesting of any individual Option and to permit any Option not theretofore
exercisable to become immediately exercisable.

(c)    Accelerated vesting under this Paragraph shall be limited to the maximum
number of additional Shares such that the acquisition or disposition of such
Shares which vest in connection with a Corporate Transaction shall not result in
an excess parachute payment to an Optionee (as defined in Section 280G of the
Code), unless the Committee authorizes accelerated vesting in excess of such
maximum amount.  The Company may collect from an Optionee any additional income
or excise taxes which the Company may incur as a result of such authorization or
a violation of this provision

9.    Corporate Mergers, Acquisitions, Etc.  The Committee may also grant
Options under the Plan having terms, conditions and provisions that vary from
those specified in the Plan, provided that any such awards are granted in
substitution for, or in connection with the assumption of, existing Options,
issued by another corporation and assumed or otherwise agreed to be provided for
by the Company pursuant to or by reason of a transaction involving a corporate
merger, consolidation, plan of exchange, acquisition of property or stock,
separation, reorganization or liquidation to which the Company is a party.

10.    Administration with Respect to Insiders.  With respect to the
participation of Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the 1934 Act,
the Plan shall be administered in compliance with the requirements, if any, of
Rule 16b-3.

11.    Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Board of Directors or officers or employees of
the Company, any director, officer or employee of the Company to whom authority
to act for the Board or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal thereof, to which they or any of
them may be a



10

 

--------------------------------------------------------------------------------

 

party by reason of any action taken or failure to act under or in connection
with the Plan, or any right granted hereunder, and against all amounts paid by
them in settlement thereof (provided such settlement is approved by independent
legal counsel selected by the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
person is liable for gross negligence, bad faith or intentional misconduct in
duties; provided, however, that within sixty (60) days after the institution of
such action, suit or proceeding, such person shall offer to the Company, in
writing, the opportunity at the Company’s own expense to handle and defend same.

12.    Amendment or Termination of Plan.  The Board of Directors at any time,
and from time to time, may amend or terminate the Plan in such respects as it
shall deem advisable because of changes in the law while the Plan is in effect
or for any other reason, provided, however, that no such amendment shall reduce
the Option Price to an amount less than the Fair Market Value of Shares subject
to the Option on the date of grant.  Except as provided in Paragraphs 6(f), 7
and 8, however, no change in an award already granted shall be made without the
written consent of the holder of such award (unless such termination or
amendment is required to enable an Option designated as an ISO to qualify as an
Incentive Stock Option or is necessary to comply with any applicable law,
regulation or rule), and no amendment or termination shall be made which without
the approval of the stockholders of the Company would cause the Plan to no
longer comply with Rule 16b-3 under the 1934 Act, Sections 162(m) or 422 of the
Code or any other regulatory requirements.  Notwithstanding the immediately
foregoing, no amendment of the Plan which increases the aggregate number of
Shares available under the Plan except to reflect events described in Paragraph
7 hereof, changes the class of employees eligible to participate in the Plan,
extends the term of the Plan, or reduces the minimum permissible exercise price
of an Option under the Plan that is approved by the Board of Directors shall be
effective unless, within 12 months of the date of adoption of such amendment,
the amendment is approved by the stockholders of the Company.

13.    Approvals.  The obligations of the Company under the Plan are subject to
the approval of state and federal authorities or agencies with jurisdiction in
the matter.  The Company will use its best efforts to take steps required by
state or federal law or applicable regulations, including rules and regulations
of the Securities and Exchange Commission and any stock exchange or trading
system on which the Company’s shares may then be listed or admitted for trading,
in connection with grants under the Plan.  The foregoing notwithstanding, the
Company shall not be obligated to issue or deliver Options or Shares under the
Plan if such issuance or delivery would violate  applicable state or federal
securities law, or any other state or federal law or regulation.

14.    Employment Rights.  Nothing in the Plan or any award pursuant to the Plan
shall confer upon any employee any right to be continued in the employment of
the Company or shall interfere in any way with the right of the Company to
terminate an employee’s employment at any time, for any reason, with or without
cause, or to increase or decrease an employee’s compensation or benefits or to
alter the terms of employment. 

15.    Rights as a Stockholder.  The recipient of any award under the Plan shall
have no rights as a stockholder with respect to any Shares until the date of
issue to the recipient of a stock certificate for such Shares.  Except as
otherwise expressly provided in the Plan, no adjustment



11

 

--------------------------------------------------------------------------------

 

shall be made for dividends or other rights for which the record date is prior
to the date such stock certificate is issued.

16.    Governing Law.  All questions arising with respect to the provisions of
the Plan shall be determined by application of the laws of the state of Illinois
except to the extent that Illinois laws are preempted by any federal statute,
regulation, judgment or court order, including but not limited to, the Code.

17.    Miscellaneous.

(a)    Nothing contained in the Plan shall prevent the Board of Directors from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. 

(b)    The Committee shall condition any grant of any Option under the Plan upon
the recipient’s execution and delivery to the Company of an agreement not to
compete with the Company during the recipient’s employment with the Company and
for such period thereafter as shall be determined by the Committee.  Such
covenant against competition shall be in a form satisfactory to the Committee.

(c)    If any Option under this Plan is considered deferred compensation, as
such term is defined under Section 409A of the Code (“Deferred Compensation”),
the Committee reserves the right to unilaterally amend the Plan or an
Option Agreement to the extent the Committee determines that such amendment is
necessary to comply with Section 409A of the Code or to qualify for an exemption
from Section 409A of the Code.  A Participant’s acceptance of any award under
the Plan constitutes acknowledgement and consent to such rights of the
Committee, without further consideration or action.  Any discretionary authority
retained by the Committee pursuant to the terms of this Plan or an Option
Agreement shall not be applicable to an award which is determined to constitute
Deferred Compensation, if such discretionary authority would contravene Section
409A of the Code, including, by way of example and not limitation, discretion
authority, the exercise of which would constitute an acceleration of payment or
the change in the form or timing of payment of Deferred Compensation.





12

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Plan is executed this 13th day of September, 2019,  to
be effective as of the Effective Date.

﻿

﻿

SIGMATRON INTERNATIONAL, INC., a Delaware corporation

﻿

 

 

﻿

BY:

/s/ Gary R. Fairhead

﻿

 

Gary R. Fairhead, President and CEO

﻿



13

 

--------------------------------------------------------------------------------